Exhibit 10.8

GUARANTY

(Continuing Debt—Unlimited)

 

DATE AND PARTIES. The date of this Guaranty is November 2, 2011. The parties and
their addresses are:

LENDER:

HOME FEDERAL BANK

225 S MAIN AVE

SIOUX FALLS, SD 57104

Telephone: (605) 336-2470

BORROWER:

MANITEX LOAD KING, INC.

a Michigan Corporation

701 E ROSE STREET

ELK POINT, SD 57025

GUARANTOR:

MANITEX INTERNATIONAL, INC.

a Michigan Corporation

9725 INDUSTRIAL DRIVE

BRIDGEVIEW, IL 60455

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:

A. Pronouns. The pronouns “I”, “me” and “my” refer to all persons or entities
signing this Guaranty, individually and together. “You” and “your” refer to the
Lender.

B. Note. “Note” refers to the document that evidences the Borrower’s
indebtedness, and any extensions, renewals, modifications and substitutions of
the Note.

C. Property. “Property” means any property, real, personal or intangible, that
secures performance of the obligations of the Note, Debt, or this Guaranty.

2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and to induce you, at
your option, to make loans or engage in any other transactions with the Borrower
from time to time, I absolutely and unconditionally agree to all terms of and
guaranty to you the payment and performance of each and every Debt, of every
type, purpose and description that the Borrower either individually, among all
or a portion of themselves, or with others, may now or at any time in the future
owe you, including, but not limited to the following described Debt(s) including
without limitation, all principal, accrued interest, attorneys’ fees and
collection costs, when allowed by law, that may become due from the Borrower to
you in collecting and enforcing the Debt and all other agreements with respect
to the Borrower.

 

MANITEX INTERNATIONAL, INC.       South Dakota Guaranty       Initials
SD/4susiksmi00216900007756017100511Y    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 1



--------------------------------------------------------------------------------

Promissory note or other agreement, No. 9549593, dated November 2, 2011, from
MANITEX LOAD KING, INC. (Borrower) to you, in the amount of $857,500.00 and
Promissory note or other agreement, No. 9549601, dated November 2, 2011, from
MANITEX LOAD KING, INC. (Borrower) to you, in the amount of $400,000.00.

In addition, Debt refers to debts, liabilities, and obligations of the Borrower
(including, but not limited to, amounts agreed to be paid under the terms of any
notes or agreements securing the payment of any debt, loan, liability or
obligation, overdrafts, letters of credit, guaranties, advances for taxes,
insurance, repairs and storage, and all extensions, renewals, refinancings and
modifications of these debts) whether now existing or created or incurred in the
future, due or to become due, or absolute or contingent, including obligations
and duties arising from the terms of all documents prepared or submitted for the
transaction such as applications, security agreements, disclosures, and the
Note.

You may, without notice, apply this Guaranty to such Debt of the Borrower as you
may select from time to time.

3. EXTENSIONS. I consent to all renewals, extensions, modifications and
substitutions of the Debt which may be made by you upon such terms and
conditions as you may see fit from time to time without further notice to me and
without limitation as to the number of renewals, extensions, modifications or
substitutions.

4. UNCONDITIONAL LIABILITY. I am unconditionally liable under this Guaranty,
regardless of whether or not you pursue any of your remedies against the
Borrower, against any other maker, surety, guarantor or endorser of the Debt or
against any Property. You may sue me alone, or anyone else who is obligated on
this Guaranty, or any number of us together, to collect the Debt. My liability
is not conditioned on the signing of this Guaranty by any other person and
further is not subject to any condition not expressly set forth in this Guaranty
or any instrument executed in connection with the Debt. I will remain obligated
to pay on this Guaranty even if any other person who is obligated to pay the
Debt, including the Borrower, has such obligation discharged in bankruptcy,
foreclosure, or otherwise discharged by law.

5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or
against the Borrower and it has not been stayed or dismissed within 60 days, the
maturity of the Debt, so far as my liability is concerned, shall be accelerated
and the Debt shall be immediately payable by me. I acknowledge and agree that
this Guaranty, and the Debt secured hereby, will remain in full force and effect
at all times, notwithstanding any action or undertakings by, or against, you or
against any Property, in connection with any obligation in any proceeding in the
United States Bankruptcy Courts. Such action or undertaking includes, without
limitation, valuation of Property, election of remedies or imposition of secured
or unsecured claim status upon claims by you, pursuant to the United States
Bankruptcy Code, as amended. In the event that any payment of principal or
interest received and paid by any other guarantor, borrower, surety, endorser or
co-maker is deemed, by final order of a court of competent jurisdiction, to have
been a voidable preference under the bankruptcy or insolvency laws of the United
States or otherwise, then my obligation will remain as an obligation to you and
will not be considered as having been extinguished.

6. REVOCATION. I agree that this is an absolute and unconditional Guaranty.
Notice of revocation will not affect my obligations under this Guaranty with
respect to any Debts incurred by or for which you have made a commitment to
Borrower before you actually receive such notice, and all renewals, extensions,
refinancings, and modifications of such Debts. I agree that if any other person

 

MANITEX INTERNATIONAL, INC.       South Dakota Guaranty       Initials
SD/4susiksmi00216900007756017100511Y    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 2



--------------------------------------------------------------------------------

signing this Guaranty provides a notice of revocation to you, I will still be
obligated under this Guaranty until I provide such a notice of revocation to
you. If any other person signing this Guaranty dies or is declared incompetent,
such fact will not affect my obligations under this Guaranty.

7. PROPERTY. My obligation is absolute and your failure to perfect any security
interest or any act or omission by you which impairs the Property will not
relieve me or my liability under this Guaranty. You are under no duty to
preserve or protect any Property until you are in actual or constructive
possession. For purposes of this paragraph, you will only be in “actual”
possession when you have physical, immediate and exclusive control over the
Property and have accepted such control in writing. Further, you will only be
deemed to be in “constructive” possession when you have both the power and
intent to exercise control over the Property.

8. DEFAULT. I will be in default if any of the following events (known
separately and collectively as an Event of Default) occur:

A. Payments. I fail to make a payment in full within 15 days of when due.

B. Insolvency or Bankruptcy. The dissolution or appointment of a receiver by or
on behalf of, application of any debtor relief law, the assignment for the
benefit of creditors by or on behalf of, the voluntary or involuntary
termination of existence by, or the commencement of any proceeding under any
present or future federal or state insolvency, bankruptcy, reorganization,
composition or debtor relief law by or against me or any co-signer, endorser,
surety or guarantor of this Note or any other obligations I have with you which
is not stayed or dismissed within 60 days.

C. Business Termination. I dissolve, reorganize, end my business or existence.

D. Failure to Perform. I fail, in a material manner, to perform any condition or
to keep any promise or covenant of this Note which failure continues for a
period of 15 days after notice by you of such failure.

E. Other Documents. A default occurs under the terms of any other Loan Documents
and such default continues for a period of 15 days.

F. Other Agreements. I am in default on any other debt or agreement I have with
you.

G. Misrepresentation. I make any written statement or provide any financial
information that is materially untrue, inaccurate, or conceals a material fact
at the time it is made or provided.

H. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.

I. Property Transfer. I transfer all or a substantial part of my property,
except in connection with a merger or acquisition.

J. Property Value. You determine in good faith that the value of the Property is
materially impaired.

K. Material Change. I will notify you if there is a material change in the
ownership of my business.

9. WAIVERS AND CONSENT. To the extent not prohibited by law, I waive protest,
presentment for payment and demand.

A. Additional Waivers. In addition, to the extent permitted by law, I consent to
certain actions you may take, and generally waive defenses that may be available
based on these actions or based on the status of a party to the Debt or this
Guaranty.

 

MANITEX INTERNATIONAL, INC.       South Dakota Guaranty       Initials
SD/4susiksmi00216900007756017100511Y    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 3



--------------------------------------------------------------------------------

(1) You may renew or extend payments on the Debt, regardless of the number of
such renewals or extensions.

(2) You may release any Borrower, endorser, guarantor, surety, accommodation
maker or any other co-signer.

(3) You, or any institution participating in the Debt, may invoke your right of
set-off.

(4) You may enter into any sales, repurchases or participations of the Debt to
any person in any amounts and I waive notice of such sales, repurchases or
participations.

(5) I agree that the Borrower is authorized to modify the terms of the Debt or
any instrument securing, guarantying or relating to the Debt.

(6) You may undertake a valuation of any Property in connection with any
proceedings under the United States Bankruptcy Code concerning the Borrower or
me, regardless of any such valuation, or actual amounts received by you arising
from the sale of such Property.

(7) I agree to consent to any waiver granted the Borrower, and agree that any
delay or lack of diligence in the enforcement of the Debt, or any failure to
file a claim or otherwise protect any of the Debt, in no way affects or impairs
my liability.

(8) I agree to waive reliance on any anti-deficiency statutes, through
subrogation or otherwise, and such statutes in no way affect or impair my
liability. In addition, until the obligations of the Borrower to Lender have
been paid in full, I waive any right of subrogation, contribution,
reimbursement, indemnification, exoneration, and any other right I may have to
enforce any remedy which you now have or in the future may have against the
Borrower or another guarantor or as to any Property.

Any Guarantor who is an “insider,” as contemplated by the United States
Bankruptcy Code, 11 U.S.C. 101, as amended, makes these waivers permanently. (An
insider includes, among others, a director, officer, partner, or other person in
control of the Borrower, a person or an entity that is a co-partner with the
Borrower, an entity in which the Borrower is a general partner, director,
officer or other person in control or a close relative of any of these other
persons.) Any Guarantor who is not an insider makes these waivers until all Debt
is fully repaid.

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or
delay in, the exercise of any of your rights, remedies, privileges or right to
insist upon my strict performance of any provisions contained in the Debt
instruments, shall not be construed as a waiver by you, unless any such waiver
is in writing and is signed by you.

C. Waiver of Claims. I waive all claims for loss or damage caused by your acts
or omissions where you acted reasonably and in good faith.

10. REMEDIES. After the Borrower or I default, and after a 30 day cure period,
you may at your option do any one or more of the following.

A. Acceleration. You may make all or any part of the amount owing by the terms
of this Guaranty immediately due.

B. Sources. You may use any and all remedies you have under state or federal law
or in any documents relating to the Debt.

 

MANITEX INTERNATIONAL, INC.       South Dakota Guaranty       Initials
SD/4susiksmi00216900007756017100511Y    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 4



--------------------------------------------------------------------------------

C. Insurance Benefits. You may make a claim for any and all insurance benefits
or refunds that may be available on default.

D. Payments Made on the Borrower’s Behalf. Amounts advanced on the Borrower’s
behalf will be immediately due and may be added to the balance owing under the
Debt.

E. Set-Off. You may use the right of set-off. This means you may set-off any
amount due and payable under the terms of this Guaranty against any right I have
to receive money from you.

My right to receive money from you includes any deposit or share account balance
I have with you; any money owed to me on an item presented to you or in your
possession for collection or exchange; and any repurchase agreement or other
non-deposit obligation. “Any amount due and payable under the terms of this
Guaranty” means the total amount to which you are entitled to demand payment
under the terms of this Guaranty at the time you set-off.

Subject to any other written contract, if my right to receive money from you is
also owned by someone who has not agreed to pay the Debt, your right of set-off
will apply to my interest in the obligation and to any other amounts I could
withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my
rights arise only in a representative capacity. It also does not apply to any
Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs
because you set-off against any of my accounts. I agree to hold you harmless
from any such claims arising as a result of your exercise of your right of
set-off.

F. Waiver. Except as otherwise required by law, by choosing any one or more of
these remedies you do not give up your right to use any other remedy. You do not
waive a default if you choose not to use a remedy. By electing not to use any
remedy, you do not waive your right to later consider the event a default and to
use any remedies if the default continues or occurs again.

11. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an
Event of Default, to the extent permitted by law, I agree to pay all expenses of
collection, enforcement or protection of your rights and remedies under this
Guaranty or any other document relating to the Debt. To the extent permitted by
law, expenses include, but are not limited to, reasonable attorneys’ fees, court
costs and other legal expenses. All fees and expenses will be secured by the
Property I have granted to you, if any. In addition, to the extent permitted by
the United States Bankruptcy Code, I agree to pay the reasonable attorneys’ fees
incurred by you to protect your rights and interests in connection with any
bankruptcy proceedings initiated by or against me.

12. WARRANTIES AND REPRESENTATIONS. I make to you the following warranties and
representations which will continue as long as this Guaranty is in effect:

A. Power. I am duly organized, and validly existing and in good standing in
Mighigan. I have the power and authority to enter into this transaction and to
carry on my business or activity as it is now being conducted and, as
applicable, am qualified to do so in each jurisdiction in which I operate.

B. Authority. The execution, delivery and performance of this Guaranty and the
obligation evidenced by this Guaranty are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
Property is subject.

 

MANITEX INTERNATIONAL, INC.       South Dakota Guaranty       Initials
SD/4susiksmi00216900007756017100511Y    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 5



--------------------------------------------------------------------------------

C. Name and Place of Business. Other than previously disclosed in writing to you
I have not changed my name or principal place of business within the last 5
years.

In addition, I represent and warrant that this Guaranty was entered into at the
request of the Borrower, and that I am satisfied regarding the Borrower’s
financial condition and existing indebtedness, authority to borrow and the use
and intended use of all Debt proceeds. I further represent and warrant that I
have not relied on any representations or omissions from you or any information
provided by you respecting the Borrower, the Borrower’s financial condition and
existing indebtedness, the Borrower’s authority to borrow or the Borrower’s use
and intended use of all Debt proceeds.

13. RELIANCE. I acknowledge that you are relying on this Guaranty in extending
credit to the Borrower, and I have signed this Guaranty to induce you to extend
such credit. I represent and warrant to you that I have a direct and substantial
economic interest in the Borrower and expect to derive substantial benefits from
any loans and financial accommodations resulting in the creation of indebtedness
guarantied hereby, and that this Guaranty is given for a business purpose. I
agree to rely exclusively on the right to revoke this Guaranty prospectively as
to future transactions in the manner as previously described in this Guaranty if
at any time, in my opinion or the opinion of the directors or officers of my
business, the benefits then being received by me in connection with this
Guaranty are not sufficient to warrant the continuance of this Guaranty. You may
rely conclusively on a continuing warranty that I continue to be benefited by
this Guaranty and you will have no duty to inquire into or confirm the receipt
of any such benefits, and this Guaranty will be effective and enforceable by you
without regard to the receipt, nature or value of any such benefits.

14. APPLICABLE LAW. This Guaranty is governed by the laws of South Dakota, the
United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws
are preempted by federal law.

15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or
modified by oral agreement. No amendment or modification of this Guaranty is
effective unless made in writing and executed by you and me. This Guaranty is
the complete and final expression of the agreement. If any provision of this
Guaranty is unenforceable, then the unenforceable provision will be severed and
the remaining provisions will still be enforceable.

16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part
of this Guaranty without notice to me or my consent, and this Guaranty will
inure to the benefit of your assignee to the extent of such assignment. You will
continue to have the unimpaired right to enforce this Guaranty as to any of the
Debts that are not assigned. This Guaranty shall inure to the benefit of and be
enforceable by you and your successors and assigns and any other person to whom
you may grant an interest in the Debts and shall be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.

17. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Guaranty.

 

MANITEX INTERNATIONAL, INC.       South Dakota Guaranty       Initials
SD/4susiksmi00216900007756017100511Y    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 6



--------------------------------------------------------------------------------

20. SIGNATURES. By signing under seal, I agree to the terms contained in this
Guaranty. I also acknowledge receipt of a copy of this Guaranty.

 

GUARANTOR:           MANITEX INTERNATIONAL, INC.  

By /s/    David H. Gransee                                        
                                                 

  (Seal) DAVID H GRANSEE, CFO  

 

MANITEX INTERNATIONAL, INC.       South Dakota Guaranty       Initials
SD/4susiksmi00216900007756017100511Y    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 7